Citation Nr: 1133101	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  06-24 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a gynecological disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In March 2004, the RO denied entitlement to service connection for a gynecological condition, a back condition and entitlement to a TDIU rating.  In June 2005, the RO confirmed and continued the March 2004 decision.  In June 2007, the Veteran's claims folder was transferred to the Columbia, South Carolina RO, upon notification that the Veteran had moved.

In July 2010, the Veteran testified before the undersigned Acting Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The duty to assist includes obtaining additional medical records or an examination when necessary to make an adequate determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  As an initial matter, the Board notes that it appears that the Veteran has been receiving ongoing treatment for her back, gynecological and urological disorders.  The most recent treatment records in the claims file are from July 2010.  On remand, any current treatment records should be obtained.

The evidence of record contains the Veteran's records from the Social Security Administration (SSA), to include a copy of the SSA determination which found that a back disability began on February 1, 2003.  However, a copy of the SSA decision which awarded SSA disability benefits is not of record and should be associated with the claims folder.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. Jan. 4, 2010).

At the Board hearing, the Veteran contended that she had back pain while on active duty in 1983, secondary to carrying her rucksack, and that she had a hard landing in parachute school, which she believed further injured her back.  She testified that she began working for the post office in 1996, when she began feeling numbness in her back and down her right leg.  She also testified that she hurt her back in 2001, while picking up a heavy tray of mail.  She has had two surgeries on her back since that time.  The first was an anterior L5-S1 fusion in March 2003 and then revision of laminectomy and a posterior fusion at L5-S1 in September 2003.  The Veteran reported that the private physician who performed the surgeries opined that her in-service back problems made her more susceptible to her back injury while working for the post office.  The record of evidence contains a September 2003 letter from the Veteran's private physician, P.R.A., M.D., who noted that the Veteran's service treatment records reflect a May 1983 back injury, which resulted in five days of back pain, which resolved.  He indicated that the Veteran was doing well until she re-injured her back while at work in November 2001.  The private physician concluded that the Veteran did have a preexisting back condition which might have made her more susceptible to reinjure her back in November 2001.  

The Veteran was afforded a VA spine examination in October 2009.  In his report, the examiner noted that the Veteran submitted a letter from P.R.A., M.D., dated in November 2004, which reflected his opinion that it was possible that her current back problems were due to the original injury in 1983.  As the examiner did not have the Veteran's claims file at the time of the examination, an addendum was provided in November 2009, after review of the claims file.  In the addendum, the examiner noted that the Veteran had only one in-service report of back pain.  He further noted that gynecological medical records from June 2001 mention a herniated disc, and that the Veteran had a workplace accident at the postal service in November 2001, when she referred to left side back pain which she had not experienced before.  The VA examiner noted that the evidence shows that the Veteran had a herniated disc in 1998; however, since there was no documentation that she had a problem with her back between May 1983 and 1998, it was his opinion that her low back problems were not related to a single incident that occurred in the service and were note related to anything that occurred in the service.  

The Board finds that further clarification is needed for this opinion.  The Veteran provided testimony that she had a bad parachute landing while in the service and that she felt that this contributed to her back disorder.  In addition, her private physician had opined, in two separate letters, that he believed it was possible that her in-service injury weakened her back enough to make is more susceptible to injury, as in when she began working for the post office.  Finally, the Veteran reported to this examiner that, while her back pain resolved, she has right leg numbness to the foot which has been present since the parachute jump.  The VA examiner did not comment on the effect a bad parachute jump would have on her back, and did not provide an opinion as to the possibility that her in-service back injuries would have weakened her back and made it more susceptible to injury.  As such, the Board finds that the Veteran should be provided another VA orthopedic/neurological examination in order to obtain an opinion regarding the etiology of the Veteran's back disorder in which the examiner comments on whether the in-service injury shown in her service treatment records and her self-reported hard parachute landing would have weakened her back and made it more susceptible to injury, with a discussion of the relevant opinions in the record and her reports of ongoing symptoms of leg numbness since service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

At the Board hearing, the Veteran contended that, while on active duty, she had symptoms of abdominal pain and burning urination that were associated at that time with repeated yeast infections, but that she felt that these symptoms were not necessarily related to yeast infections.  She indicated that she had a current diagnosis of interstitial cystitis and that she felt that her in-service symptoms were related to this condition rather than her yeast infections.  In support of her claim, she submitted a September 2004 letter from her private physician which reflected his opinion that he had reviewed her service treatment records.  In the letter, he noted an entry from May 1983 which showed that the Veteran had a history of lower abdominal or pelvic pain associated with dysuria and frequency.  He indicated that interstitial cystitis can begin with relatively mild symptoms and can slowly crescendo over time.  He opined that this may very well be the case for the Veteran, after speaking with the Veteran and reviewing her service treatment records, which also included a March 1985 notation of urethritis.  Finally, he concluded that it was his medical opinion that her present condition was probably linked to her time spent in the military.  However, this examiner did not discuss the fact that the Veteran's in-service symptoms had been associated with yeast infections, and did not provide any discussion of her post-service treatment or progression of symptoms.  

The Veteran was provided with a VA examination in October 2009.  This examiner diagnosed vulvitis, atrophic vaginitis and interstitial cystitis, but did not provide an opinion as to whether the Veteran's in-service symptoms that had been associated with yeast infections were early manifestations of her current diagnosis of interstitial cystitis.  As such, the Board finds that the Veteran should be provided with a urological examination, to determine whether her in-service symptoms of abdominal pain, burning urination and frequency were early manifestations of her current interstitial cystitis.  

With respect to the Veteran's TDIU claim, the Board notes that the Court held in Holland v. Brown, 6 Vet. App. 443 (1994), that a claim for a total disability rating based on individual unemployability due to a service-connected disability is 'inextricably intertwined' with a rating increase claim on the same condition.  Thus, the Veteran's TDIU claim must be deferred pending the outcome of her other claims seeking entitlement to service connection.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should ask the Veteran to identify all health care providers that have treated her for her spine, and gynecological urological disorders.  The AOJ should attempt to obtain records from each health care provider she identifies that might have available records.  If records are unavailable, please have the provider so indicate.  

2.  The SSA decision awarding disability benefits from February 1, 2003 should be associated with the claims folder.  If any such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  The AOJ should make arrangements for the Veteran to be afforded an orthopedic/neurological examination, by an appropriate specialist, to determine whether the Veteran's back disorder is a result of any incident in service or began to manifest during service.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The orthopedic/neurological examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) (1) that the Veteran's in-service back pain as a result of carrying her rucksack in May 1983 or her hard parachute landing in 1983 could have weakened her back to the extent that it would be more susceptible to further injury when she was working for the post office; and (2) whether there are any neurological manifestations in the Veteran's right leg which are associated with her in-service back injuries.  

In rendering the opinion, the examiner should discuss the September 2003 and November 2004 opinions from the Veteran's private physician that it is possible that the in-service back injury weakened her back.  If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events. 

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

4.  The AOJ should make arrangements for the Veteran to be afforded a urological examination, by an appropriate specialist, to determine whether the Veteran's symptoms in service which had been associated with yeast infections were actually early manifestations of her currently diagnosed interstitial cystitis.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The urological examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's in-service symptoms of abdominal pain, burning urination and frequency, which had been associated with yeast infections, were actually early manifestations of her currently diagnosed interstitial cystitis.  If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events. 

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

5.  After completion of the above, the AOJ should readjudicate the Veteran's claims of service connection and her claim for a TDIU.  If any determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.  

The purpose of this remand is to comply with due process of law and to further develop the Veteran's claims.  No action by the Veteran is required until she receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on her claims.  38 C.F.R. § 3.655 (2010).  The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M.W. KREINDLER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


